 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:17-cr-209-JAD-GWF
 4
                   Plaintiff,                                          ORDER
 5
            v.
 6                                                             ECF No. 32
     JESUS GUADALUPE ROSALES,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                     September 4, 2019,
     Tuesday, June 25, 2019 at 3:00 p.m., be vacated and continued to _____________________ at

12   at the
     the    hour
         hour     of 1:30 ___.m.;
              of _______  p.m. or to a time and date convenient to the court.
                        21st day of June, 2019.
            DATED this _______
13
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
